Citation Nr: 0214491	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  00-07 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922(a) (West 1991).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 determination by the 
VA ROIC in Philadelphia, Pennsylvania, which determined that 
the veteran was not eligible for RH insurance.

Additionally, by a statement dated in March 2000, it appears 
that the veteran has raised an issue relating to service 
connection for residuals of heat stroke.  As this issue is 
not currently in appellate status it is referred to the 
Roanoke Regional Office (RO) for appropriate action.


FINDINGS OF FACT

1.  In March 1998, the Roanoke RO issued a rating decision 
which granted the veteran's claim for service connection for 
post-traumatic stress disorder (PTSD), with a 30 percent 
rating.  A total disability rating was subsequently assigned 
for PTSD, which is his only service-connected disability.

2.  The veteran's February 1999 claim for RH insurance was 
received within two years of a VA award of service connection 
for a disability found to be compensably disabling.

3.  The medical evidence and the veteran's statements 
indicate that he has multiple non-service-connected medical 
conditions, including diabetes for more than ten years, 
peripheral neuropathy, and heart disease, with several heart 
attacks between 1990 and 1997.

4.  At the time of his RH insurance application, the veteran 
was not in good health, as defined by the applicable VA 
criteria.

CONCLUSION OF LAW

Basic eligibility for entitlement to Service Disabled 
Veterans' (RH) Insurance pursuant to 38 U.S.C.A. § 1922(a) 
has not been shown.  38 U.S.C.A. § 1922 (West Supp. 2001); 38 
C.F.R. § 8.0 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim for RH insurance.  The Board concludes 
that discussions as contained in the initial ROIC 
determination, in the statement of the case, and in 
correspondence to the veteran, have provided him with 
sufficient information regarding the applicable rules.  The 
veteran and his representative have submitted written 
arguments.  The letters and the statement of the case 
provided notice to the veteran of what was revealed by the 
evidence of record.  Additionally, these documents notified 
him why this evidence was insufficient to award the benefit 
sought.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This is particularly the case in the 
instant situation, where the Board's determination turns on 
the application of the laws relating to insurance matters, 
rather than the quantity or quality of medical evidence.  The 
Board concludes that the notice provisions of the VCAA and 
companion regulation have been satisfied in this case to the 
extent possible.  Id.  Based on the entire record, the Board 
finds that all relevant evidence has been developed to the 
extent possible, and the duty to assist provisions of the 
VCAA and implementing regulation have been satisfied.

Factual Background

By a letter dated in September 1997, a private physician, R. 
S. Shenoy, MD, indicated that in addition to PTSD, the 
veteran also had multiple medical conditions, including heart 
disease, hypercholesterolemia, diabetes, neuropathy, strokes, 
left facial muscle spasm, hypertension, cervical disc 
disease, and gastrointestinal reflux disease.

At a February 1998 VA psychiatric examination, the examiner 
noted that in addition to PTSD, the veteran was quite 
physically debilitated.  She noted that he had a number of 
heart attacks and strokes, and also had diabetes, cervical 
degeneration, peripheral neuropathy, and severe high 
triglycerides and cholesterol.

In a March 1998 decision, the RO established service 
connection for PTSD, with a 30 percent rating.  In a June 
1998 rating decision, the RO granted an increased 70 percent 
rating for PTSD, granted a total disability compensation 
rating based on individual unemployability (TDIU rating), and 
determined that the veteran was permanently and totally 
disabled.  The veteran's only service-connected disability is 
PTSD.

In September 1999, the veteran submitted a VA Form 29-4364, 
Application for Service-Disabled Insurance (RH).  In this 
application, he said he had dizzy or fainting spells, a heart 
condition, cancer, tumor or goiter, ulcers or gallstones, 
diabetes, and high blood pressure.

In an October 1999 underwriting numerical rating worksheet, 
the ROIC indicated that the veteran was assigned 130 debits 
for his age and build, 3,700 debits for atherosclerotic heart 
disease, 800 debits for diabetes, and 1,000 debits for 
strokes.

In an October 1999 decision, the ROIC denied the veteran's 
application for Service Disabled Veterans Insurance (RH).  
The veteran was notified of this decision in October 1999.  
He was informed that the evidence showed that due to his non-
service-connected conditions, he did not meet the 
requirements for good health.

By a statement dated in November 1999, the veteran asserted 
that the purpose of the VA insurance was defeated by the 
ROIC's denial since his disability was related to combat 
service.

By a letter to the veteran dated in December 1999, a 
representative from the ROIC informed him that his claim had 
been denied since he was totally disabled by non-service-
connected conditions prior to his application for insurance.  
It was noted that the veteran had been receiving disability 
benefits from the Social Security Administration for non-
service-connected conditions since 1995.

A January 2000 report of contact shows that in a telephone 
call with a representative of the ROIC, the veteran said he 
had one heart attack per year between 1990 and 1997, with his 
most recent heart attack in June 1997.  He said he had 
diabetes for ten years, for which he used insulin, and also 
had chest tumors, stomach ulcers, high blood pressure, and a 
history of mini-strokes.

In a February 2000 statement of the case, the ROIC concluded 
that the veteran's non-service-connected disabilities 
substantially exceeded 300 debits, and that he therefore did 
not meet the requirements of "good health" pursuant to 
governing law and regulations.

Analysis

Under the provisions of 38 U.S.C.A. § 1922(a), a veteran may 
be entitled to RH insurance when it is determined that he has 
a compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted.  38 U.S.C.A. § 1922(a) (West 
Supp. 2001).

In order to be eligible for RH insurance, the veteran must be 
in "good health," excepting any service-connected 
disabilities.  The law requires the Secretary to establish 
standards of good health to determine if the applicant is, 
from clinical or other evidence, free from disease, injury, 
abnormality, infirmity, or residual of disease or injury to a 
degree that would tend to weaken or impair the normal 
functions of the mind or body or to shorten life.  38 
U.S.C.A. § 1922(a) (West Supp. 2001); 38 C.F.R. § 8.0 (2001).  
The Board notes that, 38 C.F.R. § 8.0 was recently revised, 
but these revisions were not substantive in nature and do not 
affect the outcome of this case.  See 67 Fed. Reg. 54737, 
54738 (August 26, 2002). (The term good health means that the 
applicant is, from clinical or other evidence, free from any 
condition that would tend to weaken normal physical or mental 
functions or  shorten life.)

The Secretary has promulgated Veterans Benefits Manual M29-1, 
Part V, Insurance Operations Underwriting Procedures (M29-1), 
which contains guidelines for evaluating applications for the 
various insurance programs administered by the VA.

In the present case, the veteran clearly filed a timely 
written application for RH insurance, based on a March 1998 
grant of service connection for PTSD with a compensable 
rating; that much is not in dispute.  Thus, the only question 
at issue is whether the veteran is in "good health," aside 
from his service-connected disabilities.

"Good health" is determined by a system of numerical 
ratings used as a means of classifying or grouping applicants 
according to their state of health.  Mortality debits for 
existing impairments are added and credits for favorable 
features are subtracted.  The total of these numerically 
expressed debits and credits is the mortality ratio of the 
risk.  Applications for Service Disabled Veterans Insurance 
(RH) will be acceptable if the non-service connected 
disability does not exceed 300 percent mortality.  M29-1, 
Part V, Chapter 1, Advance Change 1-77, Paragraph 1.12d(1).

As stated above, to determine if the veteran meets the 
standard of "good health," debits are assigned for his 
build and non service-connected disabilities. The veteran was 
born in 1946, and has had diabetes for more than ten years.  
According to the M29-1 manual, Part V, a veteran aged between 
40 and 59 years who has had diabetes for over 10 years is 
assigned 125 debits.  An additional 50 debits are added for 
neuropathy.  The evidence also demonstrates that the veteran 
had seven heart attacks between 1990 and 1997, most recently 
in June 1997.  Such warrants 3700 debits.  M29-1 manual, Part 
V.

Looking only at these non-service-connected disorders clearly 
established by the uncontroverted medical evidence and the 
veteran's own statements, the veteran's mortality ratio of 
risk is at least 3875, well in excess of 300, prohibiting a 
finding of "good health."  Veterans Benefits Manual M29-1, 
Part V, Insurance Operations Underwriting Procedures.  As 
such, the veteran's application must be rejected due to 
ineligibility under 38 U.S.C.A. § 1922 (West Supp. 2001).

ORDER

The veteran's claim for RH insurance is denied.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

